Citation Nr: 1637566	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  13-33 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a heart disability.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to June 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  At his request, the Veteran was scheduled for a Travel Board hearing in July 2015.  He failed (without providing cause) to report for the hearing.  Accordingly, his hearing request is deemed withdrawn.

In October 2015 the Board remanded this case for additional development.  The directives of the Board's remand having been accomplished, the case is now returned for appellate review.


FINDING OF FACT

The Veteran's heart disability was not incurred during active duty service or within one year of discharge; the post-service diagnosis is not related to presumed exposure to Agent Orange; and the heart disability was not caused or aggravated by the Veteran's service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a letter in July 2011.   See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As for the duty to assist, the Veteran's service treatment records and VA treatment records, VA authorized examination reports, and lay statements have been associated with the claims file.  The Board noted in the October 2015 remand that the Veteran should be given the opportunity to provide the proper release or to submit a copy of a recent stress test performed by a civilian doctor, as noted on a March 2012 VA examination.  The RO sent the Veteran a letter in January 2016 requesting that he provide the proper release so that VA could obtain the records; but the Veteran did not respond.  An April 2016 Report of General Information reflects that the Veteran communicated that he had no new information to submit.  

In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  A medical examination is necessary when the record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of the disability; (2) contains evidence, which indicates that the disability or symptoms may be associated with the claimant's active duty; and (3) does not contain sufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A(d).  

The Board also remanded the claim in October 2015 so that VA examinations could be provided to address the etiologies of the Veteran's heart disabilities.  Thereafter examinations were provided in December 2015, regarding the nature and etiology of his diagnosed heart disorders.  For these reasons, the directives of the Board's October 2015 remand have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see 38 C.F.R. § 3.159(d)  (VA's duty to assist includes the duty to provide a VA examination and obtain an opinion when necessary to decide the claim).  The July 2009 and December 2015 VA examinations obtained in this case are adequate as they were predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions as to the etiology of the Veteran's diagnosed heart disabilities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the disabilities on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

II.  Service Connection

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Certain chronic disabilities, including arteriosclerosis and cardiovascular disease, which includes organic heart disease, may be presumed to have been incurred in or aggravated by service if they become manifest to a degree of 10 percent or more within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In addition if a veteran was exposed to an herbicide agent during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, certain diseases, including ishemic heart disease, shall be service-connected, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  

Even if service connection is not warranted under one of the presumptive regulations, this does not preclude a claimant from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to herbicide exposure.  Brock v. Brown, 10 Vet. App. 155 (1997).

Service connection may also be granted for a disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Further, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to codify the Court's holding in Allen, which relates to secondary service connection on the basis of aggravation of a nonservice-connected disorder by a service-connected disability. See 38 C.F.R. § 3.310(b).  The amendment essentially requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  

At the outset, the Board notes that the Veteran's personnel records show that he served in the Republic of Vietnam during the Vietnam Era. Therefore, exposure to Agent Orange in service is conceded.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).
 
This matter arises from VA's special review of the Veteran's claims file in accordance with Nehmer v. U. S. Department of Veterans Affairs, No. CV-86-6160 (N.D. Cal. May 17, 1991).  In March 2011, the RO sent the Veteran a letter alerting him that his case was identified as a "potential Nehmer class-member case" based on the addition of ischemic heart disease to the list of diseases presumptively associated with exposure to certain herbicide agents used in Vietnam.

The Veteran's diagnosed heart disabilities include carotid artery disease, valvular heart disease, atrial fibrillation, and atrial flutter, which are not diseases that are presumptively linked to herbicide exposure.  A December 2015 VA peripheral vascular disease examination also shows a diagnosis of bilateral carotid bifurcation atherosclerosis greater on the left, and without significant stenosis on the right.  Atherosclerosis is defined as "a common form of arteriosclerosis with formation of deposits of yellowish plaques (atheromas) containing cholesterol, lipoid material, and lipophages in the intima and inner media of large and medium-sized arteries." DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 174 (31st ed. 2007). After reviewing the December 2015 VA examination, the Board finds that it does not support a finding of a heart disability/ ischemic heart disease.  As the report explains, the diagnosis is carotid artery disease.  While VA regulations define ischemic heart disease as inclusive of atherosclerotic cardiovascular disease, it makes clear that the atherosclerosis must be associated with the heart in order to be presumptively service-connected as secondary to herbicide exposure, and excludes systemic atherosclerosis.  See 38 C.F.R. § 3.309 (e).  By that same reasoning, a finding of atherosclerosis in the carotid artery is not akin to a finding of a heart disability.  Notably, none of the Veteran's treating physicians have diagnosed ischemic heart disease.

As noted above, however, this does not preclude a claimant from establishing service connection with proof of direct causation.  See Combee, supra; 38 C.F.R. §§ 3.307(d); 38 C.F.R. § 3.309(e).  

The service treatment records are negative for any findings of a heart disorder.  

On July 2009 VA heart examination, atrial fibrillation, chest pain, and carotid artery disease were diagnosed.  It was noted that the date of onset was November 2004.  A later December 2015 VA examination report notes that significant stenosis of the right internal carotid artery was found in July 2001.  There was no evidence of myocardial infarction or congestive heart disease on examination in July 2009.  The examiner opined that the Veteran's claimed heart condition was not caused by or the result of his diabetes as these conditions pre-existed his [now] service-connected diabetes.  The opinion did not address whether his heart disability was aggravated by his service-connected diabetes, or whether it was directly related to service, to include as due to exposure to herbicides therein.

On an April 2012 VA heart examination, there was no evidence of coronary artery disease, congestive heart failure, or myocardial infarction.  The examiner also opined that none of his heart conditions qualified within the generally accepted medical definition for ischemic heart disease.  Atrial fibrillation and atrial flutter were diagnosed; the examiner opined that the etiologies for those conditions were "multifactorial" but did not identify any specific etiology.  He did not address whether the Veteran's heart disability was aggravated by his service-connected diabetes, or whether it was directly related to service, to include as due to exposure to herbicides therein. 

As the medical opinions did not address all the pertinent questions at hand, the Board remanded the case for additional examination and opinions to determine whether any of his heart disabilities were directly related to service, without the benefit of the presumptive provisions of 38 C.F.R. § 3.309 (e); or caused or aggravated by service-connected diabetes mellitus.  See Barr, 21 Vet. App. at 311.

Examinations and opinions were provided in December 2015 regarding the Veteran's diagnosed heart disabilities.  The examiner found that the Veteran's heart disability was not caused by or a result of military service, as he was not seen or treated for a heart or vascular problem in service, and had no heart or vascular complaints at separation from service.  

The examiner determined that atrial fibrillation and atrial flutter were not due to or a result of service, including as due to Agent Orange/herbicide exposure.  The examiner noted that review of the current literature revealed no evidence that the Veteran's military service was a risk factor for the development of atrial fibrillation or atrial flutter.  Likewise, the examiner determined that there was no evidence that Agent Orange or herbicide exposure was a risk factor for the development of atrial fibrillation or atrial flutter.  The examiner noted that the Veteran had chronic obstructive pulmonary disease, hypertension, and prior alcohol use, which were well-documented risk factors for the development of atrial fibrillation and atrial flutter.

The examiner also found that atrial fibrillation and atrial flutter were not caused by or aggravated by the Veteran's diabetes mellitus.  The rationale was that review of the available medical evidence showed no evidence that his diet-controlled diabetes permanently aggravated or worsened the pre-existing atrial fibrillation.  The examiner noted that the medical records indicated a rate-controlled atrial fibrillation for several years, and that there was no evidence that this condition had been worsened or aggravated in any way.  With respect to the atrial flutter, the examiner noted that he had two episodes of flutter in 2009 with no episodes since that time.

As for his carotid artery disease, the examiner found that this disability was not caused by or a result of his service, to include as due to exposure to Agent Orange/ herbicides.  The rationale was that review of the medical literature revealed no evidence that military service was a risk factor for the development of carotid artery disease.  Likewise, there was no evidence that Agent Orange or herbicide exposure was a risk factor for the development of carotid artery disease.  The examiner noted that the Veteran had significant well-documented risk factors for the development of carotid artery disease, including smoking, high blood pressure, being overweight with a sedentary lifestyle, and a family history of atherosclerosis.  The examiner also found that the Veteran's carotid artery disease was not permanently aggravated by his diabetes mellitus.  The rationale was that review of the available medical records revealed no evidence that the Veteran's diet-controlled diabetes permanently aggravated or worsened his carotid artery disease.

Finally, the examiner determined that the Veteran's valvular heart disease was not caused by or a result of his military service, to include as due to exposure to Agent Orange/herbicides.  The rationale was that there was no evidence of valvular heart disease in the service.  Also, there was no evidence of review of medical literature that military service or Agent Orange/herbicide exposure was a risk factor for the development of valvular heart disease.  It was noted that the Veteran had numerous risk factors for the development of valvular heart disease, including his age, smoking history, hypertension, hyperlipidemia, and obesity.  In addition, the examiner found that valvular heart disease was not caused by or a result of his diabetes mellitus.  The rationale was that, as noted, the Veteran had numerous risk factors for the development of valvular heart disease and there was no indication that his diet-controlled diabetes was the etiology.  Also, the examiner determined that valvular heart disease was not permanently aggravated by his service-connected diabetes mellitus.  The rationale was that there was no evidence of aggravation or progression of the condition, beyond the expected course of the disease, due to the diabetes.

In reviewing the evidence of record, there is no evidence to grant service connection for a heart disability.  First, as the evidence does not show that a heart disability first manifested in service, or within the first year of separation from service, service connection is not warranted on a direct or presumptive basis under 38 C.F.R. §§ 3.303(a), 3.307, 3.309.  

Second, there is no probative evidence that the Veteran experienced any continued symptoms of a heart disability in service or since separation from service until 2001, approximately 33 years later.  Thus, service connection is not warranted for continued symptomatology of a chronic condition under 38 C.F.R. § 3.303(b).  

Third, none of the post-service evidence relates the Veteran's post-service diagnosis of heart disability to his military service, including his presumed exposure to herbicides in Vietnam.  The medical opinion provided in December 2015 shows that the Veteran's diagnosed heart disabilities were not caused or aggravated by his service, including his exposure to herbicides.  The medical opinion was based on the Veteran's accurate medical history, included rationales, and was based on sound reasoning.  Thus, the probative value of this medical opinion is high.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Therefore, service connection is not warranted under the provisions of 38 C.F.R. § 3.303(d).

Finally, the July 2009 and December 2015 VA examiners determined that the Veteran's diabetes mellitus did not cause or aggravate his diagnosed heart disabilities.  The rationale was that the Veteran had other risk factors that were not related to his diabetes mellitus.  Thus, service connection is not warranted under 38 C.F.R. § 3.310.

For these reasons, the preponderance of the evidence is against the Veteran's service connection claim for a heart disability; and the claim must be denied.


ORDER

Entitlement to service connection for a heart disability is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


